Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the implantable stimulator device (ISD) comprises a plurality I of ports, each port comprising a plurality of J device contacts, wherein the ISD supports N=J*I electrodes. The ISD configured to provide stimulation at each of the N electrodes, and measure a parameter at each of the N electrodes in response to the stimulation of each of the N electrodes yielding N*N measured parameters, in combination with other limitations recited in the independent claim. The closest prior arts being the cited prior arts to Ternes and Peterson, but Peterson failed to disclose taking N*N measurements of each of the electrodes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINH DUC  PHAM/
Examiner, Art Unit 3792

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792